DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 28th, 2022, has been entered. Claims 1, 3, 7, 11, 12, & 15 have been amended. Claims 1-7, 10-15, & 18-23 are pending. 
Response to Arguments
Applicant's arguments filed July 28th, 2022 have been fully considered but they are not persuasive. Applicant argues that claims 1, 7, & 12, as amended, overcome the previous rejections, as Leung does not teach or suggest an electrocap assembly that can bend or flex between a first position and a second position nor the at least one cooling fluid tubing and the thermocouple hypotube being capable of curving within the body of the elongated member as the distal end of the electrocap assembly bends or flexes. Applicant further argues that Kaplan does not provide a teaching for “the at least one cooling fluid tubing and the thermocouple hypotubing are configured to curve within the body of the elongated member as the distal end of the electrocap assembly bends or flexes between the first position and the second position”, as Kaplan discloses a junction but does not suggest that any internal components of the device curve with respect to the junction.  The examiner respectfully disagrees as Leung discloses the cooled radio frequency ablation probe 106 comprising an elongated member 184 and electrocap assembly/distal tip region 190 with internal components comprising the thermocouple hypotube 402 & 406, and the at least one cooling fluid tubing 302 & 304; wherein the elongated member is manufactured out of polyimide with provides sufficient flexibility ([0075]), further Leung discloses that the distal end of the energy delivery device can adopt different shapes for insertion into the patient’s body ([0071]), and that all embodiments of the probe assembly may comprise an active shape control mechanism to steer the distal tip region 190, for example as it is moved through tissue ([0103]), Leung further provides a definition of steering, as related to a temperature sensing element, wherein “the temperature sensing element may be steerable so that its position may be changed during a procedure” ([0102]); it is the examiners position that the internal components of the distal tip region (including the thermocouple hypotube and the fluid delivery tubes) would be sufficiently flexible so as to be steered, as described by Leung ([0103]), as the internal components (thermocouple hypotube and fluid tubes) are part of the distal tip region and therefore would also be capable of being steered with distal tip region, in other words, it is the examiners position that by steering the distal tip region, the position of the distal tip region would be changed and the position of the internal components, which are carried by the distal tip region, would be changed in the same manner.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US-20050177209-A1) in view of Kaplan et al. (US-7853331-B2), hereinafter Leung in view of Kaplan.
Regarding claim 1, Leung discloses a cooled radiofrequency (RF) ablation probe extending along a longitudinal axis ([0067]; Figure 1—element 106), the cooled RF probe comprising: an electrocap assembly ([0067]; Figure 1 & 4—element 184) comprising an elongated member having a body ([0067], [0075], & [0076]; Figure 1 & 4—element 184), a proximal end configured to interface with a probe handle ([0067]; Figure 1—element 180), and a thermally and electrically conductive distal end ([0067] & [0076]; Figure 1 & 4—element 192) configured to deliver electrical or radiofrequency energy to a patient's tissue ([0070] & [0076]); at least one cooling fluid tubing ([0067] & [0072]; Figure 4—elements 162, 164, 302, & 304) disposed within the body of the elongated member (Figure 4—element 184) and extending the length from the proximal end ([0067]; Figure 1—elements 162 & 164) of the elongate member (Figure 1—element 184) to a fluid volume at the distal of the elongate member ([0072]; Figure 4—elements 302, 304, & 450), wherein the at least one cooling fluid tubing is configured to carry a cooling fluid to and from the fluid volume ([0072]; Figure 4—elements 162, 164, 302, 304, & 450); a thermocouple hypotube ([0076]; Figure 4—element 406 & 402) disposed within the body of the elongated member and extending from the proximal end of the elongate member to the distal of the elongate member (Figure 4—element 184), wherein a thermocouple extends from a distal end of the thermocouple hypotube ([0076]; Figure 4—element 402); and the at least one cooling fluid tubing and the thermocouple hypotubing are configured to curve within the body of the elongated member as the distal end of the electrocap assembly is steered ([0103]; the probe assembly may comprise an active shape control mechanism to steer the distal tip region 190, for example as it is moved through tissue ([0103]), Leung further provides a definition of steering, as related to a temperature sensing element, wherein “the temperature sensing element may be steerable so that its position may be changed during a procedure” ([0102]); it is the examiners position that the internal components of the distal tip region 190 (including the thermocouple hypotube 402 & 406 and the fluid delivery tubes 302 & 304 would be sufficiently flexible so as to be steered, as described by Leung ([0103]), as the internal components (thermocouple hypotube and fluid tubes) are part of the distal tip region and therefore would also be capable of being steered with distal tip region); the body and the proximal end of the elongated member are straight relative to the longitudinal axis ([0067]; Figure 1 & 4—element 184; proximal elongated shaft is shown as extending straight relative to the longitudinal axis; [0071]; while the energy delivery device (192) on the distal end (190) can adapt a curved shape (Figure 2F)).
Leung does not disclose one of a shaped cut-out section or a polymer section disposed between the proximal end and the distal end of the electrocap assembly, wherein: the shaped cut-out section or the polymer section enable the distal end of the electrocap assembly to bend or flex between a first position and a second position, and in the first position, the distal end of the electrocap assembly is aligned with the longitudinal axis and, in the second position, the distal end of the electrocap assembly is at an angle relative to the longitudinal axis.
Kaplan teaches an elongated member ([Col. 9, lines 47-54]; Figure 5A-5D—element 128 & 130), comprising an active distal end ([Col. 2, lines 55-65], [Col. 9, lines 47-54], & [Col. 9, lines 55-60]; Figure 5A-5D—element 122 & 136) a shaped cut-out section ([Col. 2, lines 43-55], [Col. 9, lines 55-65] & [Col. 11, lines 36-54]; Figure 5A-5D—element 138; Figure 6G—element 202) or a polymer section ([Col. 2, lines 43-55], [Col. 9, lines 55-65] & [Col. 11, lines 7-18]; Figure 5A-5D—element 138; Figure 6B—element 152) disposed between the proximal end ([Col. 9, lines 47-65]; Figure 5A-5D—element 128 & 130) and the distal end [Col. 9, lines 47-65]; Figure 5A-5D—element 122 & 136), wherein shaped cut-out section or the polymer section enable the distal end of the electrocap assembly to bend or flex between a first position and a second position ([Col. 9, line 55 – Col. 10, line 21]; Figure 5C & 5D—element 138 & 136), and wherein in the first position, the distal end of the electrocap assembly is aligned with the longitudinal axis and (Figure 5C—elements 130, 138, & 136), in the second position, the distal end of the electrocap assembly is at an angle relative to the longitudinal axis ([Col. 9, line 65 – Col. 10, line 9]; Figure 5D—elements 130, 138, & 136).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the RF electrode device and steering mechanism, as disclosed by Leung, to include the steering mechanism of Kaplan, as described above, as both references and the claimed invention are directed toward electrode probes with steering mechanisms. As disclosed by Kaplan, including a flexible junction permits adjustment of the active tip relative to the elongated member to better position the active end in contact with tissue when access pathway is not in alignment with the tissue ([Col. 2, lines 36-43])., It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrode probe and steering mechanism, as disclosed by Leung, to include the teachings of Kaplan, as described above, as such a modification would allow for the active tip to be adjusted relative to the elongated member to provide for better positioning. 
Regarding claim 3, Leung in view of Kaplan disclose all of the limitation of claim 1, as described above. 
Kaplan further teaches wherein the angle of the distal end of the electrocap assembly in the second position is between 1 degree to about and 30 degrees relative to the longitudinal axis ([Col. 9, line 65- Col. 10, line 18]; Figure 5A-5D—elements 138 & 136) .
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the RF electrode device, as disclosed by Leung, to include the teachings of Kaplan, as described above, as both references and the claimed invention are directed toward electrode probes. As disclosed by Kaplan, the junction enables the distal end of the device to self-align with the cavity of passageway to be treated, for example the passageway to be treated is misaligned by an angle of about 20 degrees ([Col. 9, line 65- Col. 10, line 18]), including a flexible junction permits adjustment of the active tip relative to the elongated member to better position the active end in contact with tissue when access pathway is not in alignment with the tissue ([Col. 2, lines 36-43]), and the degree of compliance can be changed to create a more “floppy” distal end or a more rigid distal end ([Col. 10, lines 61-65]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Leung, to include the teachings of Kaplan, as described above, as such a modification would allow for the active tip to self-align with a misaligned passageway at a desired angle of misalignment. 
Regarding claim 4, Leung in view of Kaplan disclose all of the limitations of claim 1, as described above.
Leung further discloses wherein the body and the proximal end of the elongated member are electrically insulated ([0075]; Figure 1 & 4—element 184; the elongated shaft is manufacture out of polyamide which provides exceptional electrical insulation, while maintaining flexibility and compactness).
Regarding claim 5, Leung in view of Kaplan disclose all of the limitations of claim 4, as described above. 
Leung further discloses wherein a portion of the elongated member is not electrically insulated to expose an active tip for delivering electrical or radiofrequency energy ([0067], [0069], [0070], & [0076]; Figure 1 & 4—element 192; energy delivery section).
Regarding claim 6, Leung in view of Kaplan discloses all of the limitations of claim 1, as described above. 
Leung in view of Kaplan disclose wherein the probe is capable of creating a lesion in the patient's tissue when electrical or radiofrequency energy is applied, wherein the lesion created by the probe is of approximately the same size as a lesion created by a larger 17 gauge diameter cooled radiofrequency probe under identical temperature and power setting, as Leung in view of Kaplan disclose the same features as in the instant application:
Leung discloses the cool RF ablation probe ([0067]; Figure 1—element 106), an electrocap assembly ([0067]; Figure 1 & 4—element 184) comprising: with an active tip ([0067] & [0076]; Figure 1 & 4—element 192), a thermal couple hypotube ([0076]; Figure 4—element 406 & 402), and a cool fluid tube ([0072]; Figure 4—element 302 & 304).
Leung does not disclose a shaped cut-out section or a polymer section disposed between the proximal end and the distal end of the electrocap assembly, enabling the distal end of the electrocap assembly to bend or flex between a first position and a second position
Kaplan teaches a shaped cut-out section ([Col. 2, lines 43-55], [Col. 9, lines 55-65] & [Col. 11, lines 36-54]; Figure 5A-5D—element 138; Figure 6G—element 202) or a polymer section disposed between the proximal end and the distal end of the electrocap assembly ([Col. 2, lines 43-55], [Col. 9, lines 55-65] & [Col. 11, lines 7-18]; Figure 5A-5D—element 138; Figure 6B—element 152) disposed between the proximal end ([Col. 9, lines 47-65]; Figure 5A-5D—element 128 & 130) and the distal end [Col. 9, lines 47-65]; Figure 5A-5D—element 122 & 136), wherein shaped cut-out section or the polymer section enable the distal end of the electrocap assembly to bend or flex between a first position and a second position ([Col. 9, line 55 – Col. 10, line 21]; Figure 5C & 5D—element 138 & 136).
These features are the same as described in the instant application, therefore the probe of Leung in view of Kaplan would be capable of creating an identical lesion size to that of the instant application. 
Regarding claim 21, Leung in view of Kaplan disclose all of the limitations of claim 1, as described above. 
Kaplan further teaches wherein the shaped cut-out section comprises a V-shaped cut-out or a half-circle-shaped cut-out ([Col. 11, lines 36-54]; Figure 5A-5D—element 138; Figure 6G—element 202; the cut-outs are shown as half circle shape).
Regarding claim 22, Leung in view of Kaplan disclose all of the limitations of claim 1, as described above. 
Kaplan further teaches wherein the shaped cut-out section or the polymer section ([Col. 9, lines 55-60]; Figure 5A & 5B—element 138) are disposed between closer to the distal end of the electrocap assembly ([Col. 9, lines 55-60]; Figure 5A & 5B—element 122 & 136) than the proximal end of the electrocap assembly ([Col. 9, lines 55-60]; Figure 5A & 5B—element 128 & 130).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the RF electrode device, as disclosed by Leung, to include the teachings of Kaplan, as described above, as both references and the claimed invention are directed toward electrode probes. As disclosed by Kaplan, including a flexible junction permits adjustment of the active tip relative to the elongated member to better position the active end in contact with tissue when access pathway is not in alignment with the tissue ([Col. 2, lines 36-43]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrode probe, as disclosed by Leung, to include the teachings of Kaplan, as described above, as such a modification would allow for the active tip to be adjusted relative to the elongated member to provide for better positioning.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Kaplan and Chernomorsky (US 20150045675 A1), hereinafter Chernomorsky.
Regarding claim 2, Leung in view of Kaplan disclose all of the limitations of claim 1, as described above. 
Leung does not disclose wherein the elongated member has a 20 gauge needle diameter.
Chernomorsky teaches an ablation probe ([0114]),  wherein the elongated member has a 20 gauge needle diameter ([0132]; Figure 13A).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation probe, as disclosed by Leung, to include the teachings of Chernomorsky, as both references and the claimed invention are directed toward tissue ablation. As disclosed by Chernomorsky, using a 20 gauge diameter can reduce accidental artery puncture ([0163]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation probe, as disclosed by Leung, to include the teachings of Chernomorsky, as such a modification would prevent accidental artery puncture. 
Claim 7, & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Kaplan and Worley et al. (US 20070156114 A1), hereinafter Worley. 
Regarding claim 7, Leung discloses a cooled radiofrequency (RF) ablation probe ([0067]; Figure 1—element 106) comprising: an electrocap assembly ([0067]; Figure 1 & 4—element 184) comprising an elongated member having a body ([0067], [0075], & [0076]; Figure 1 & 4—element 184), a proximal end configured to interface with a probe handle ([0067]; Figure 1—element 180), and a thermally and electrically conductive distal end ([0067] & [0076]; Figure 1 & 4—element 192) configured to deliver electrical or radiofrequency energy to a patient's tissue ([0070] & [0076]), wherein: the elongated member houses (Figure 4—element 184) at least one cooling fluid tubing ([0072]; Figure 4—element 302 & 304) and a thermocouple hypotube ([0076]; Figure 4—element 406 & 402), the at least one cooling fluid tube extending from the proximal end of the electrocap assembly ([0067]; Figure 1—elements 162 & 164) to a fluid volume at the distal end of the electrocap assembly ([0072]; Figure 4—elements 302, 304, & 450), the at least one cooling fluid tubing configured to carry a cooling fluid to and from the fluid volume ([0072]; Figure 4—elements 162, 164, 302, 304, & 450), the thermocouple hypotube extending from the proximal end of the electrocap assembly ([0076]; Figure 4—element 406) to the distal end of the electrocap assembly ([0076]; Figure 4—element 402);  a thermocouple extends from a distal end of the thermocouple hypotube to measure a temperature of tissue ([0076]; Figure 4—element 402); and the at least one cooling fluid tubing and the thermocouple hypotubing are configured to curve within the body of the elongated member as the distal end of the electrocap assembly is steered ([0103]; the probe assembly may comprise an active shape control mechanism to steer the distal tip region 190, for example as it is moved through tissue ([0103]), Leung further provides a definition of steering, as related to a temperature sensing element, wherein “the temperature sensing element may be steerable so that its position may be changed during a procedure” ([0102]); it is the examiners position that the internal components of the distal tip region 190 (including the thermocouple hypotube 402 & 406 and the fluid delivery tubes 302 & 304 would be sufficiently flexible so as to be steered, as described by Leung ([0103]), as the internal components (thermocouple hypotube and fluid tubes) are part of the distal tip region and therefore would also be capable of being steered with distal tip region). 
Leong does not disclose wherein the elongate member comprises one of a shaped cut-out section or a polymer section disposed between the proximal end and the distal end the shaped cut-out section or the polymer section enabling the distal end of the elongated member and a corresponding portion of the thermocouple hypotube to flex or bend between a first position and a second position to improve steerability of the probe in the tissue, and in the first position, the distal end of the electrocap assembly is aligned with a longitudinal axis of the cooled radiofrequency probe and, in the second position, the distal end of the electrocap assembly is at an angle relative to the longitudinal axis.
Kaplan teaches an elongated member ([Col. 9, lines 47-54]; Figure 5A-5D—element 128 & 130), comprising an active distal end ([Col. 2, lines 55-65], [Col. 9, lines 47-54], & [Col. 9, lines 55-60]; Figure 5A-5D—element 122 & 136) a shaped cut-out section ([Col. 2, lines 43-55], [Col. 9, lines 55-65] & [Col. 11, lines 36-54]; Figure 5A-5D—element 138; Figure 6G—element 202) or a polymer section ([Col. 2, lines 43-55], [Col. 9, lines 55-65] & [Col. 11, lines 7-18]; Figure 5A-5D—element 138; Figure 6B—element 152) disposed between the proximal end ([Col. 9, lines 47-65]; Figure 5A-5D—element 128 & 130) and the distal end [Col. 9, lines 47-65]; Figure 5A-5D—element 122 & 136), the shaped cut-out section or the polymer section enabling the distal end of the electrocap assembly to bend or flex between a first position and a second position to improve steerability of the probe in the tissue ([Col. 9, line 55 – Col. 10, line 21]; Figure 5C & 5D—element 138 & 136), and wherein in the first position, the distal end of the electrocap assembly is aligned with the longitudinal axis and (Figure 5C—elements 130, 138, & 136), in the second position, the distal end of the electrocap assembly is at an angle relative to the longitudinal axis ([Col. 9, line 65 – Col. 10, line 9]; Figure 5D—elements 130, 138, & 136).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the RF electrode device, as disclosed by Leung, to include the teachings of Kaplan, as described above, as both references and the claimed invention are directed toward electrode probes. As disclosed by Kaplan, including a flexible junction permits adjustment of the active tip relative to the elongated member to better position the active end in contact with tissue when access pathway is not in alignment with the tissue ([Col. 2, lines 36-43]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrode probe, as disclosed by Leung, to include the teachings of Kaplan, as described above, as such a modification would allow for the active tip to be adjusted relative to the elongated member to provide for better positioning. 
Worley teaches an ablation probe with an elongated body (Figure 1—element 12 & 14) comprising an active distal tip ([0052] & [0084]; Figure 4 & 5—element 17), wherein the distal end of the elongated member ([0077]; Figure 4—element 17) and a corresponding portion of the thermocouple ([0077]; Figure 3b—element 53 & 54; thermocouple, lead wires, irrigation tube, and sensor cables extend through the flexible section (19) for connection with the tip (17)) are configured to flex or bend.
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the cooled RF ablation device, as disclosed by Leung, to include the teachings of Worley, as described above, as both references and the claimed invention are directed toward tissue ablation using radio frequency energy and a thermocouple. As disclosed by Worley, the flexible portion allows for the active tip to maintain continuous contact with tissue for improved lesions ([0023] & [0099]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooler RF ablation device, as disclosed by Leung, to include the teachings of Worley, as described above. As such a modification would allow for the active tip to maintain continuous contact with tissue for improved lesions. 
	Regarding claim 10, Leong in view of Kaplan and Worley disclose all of the limitations of claim 7, as described above. 
	Leung further discloses wherein the distal end comprises a curved section ([0062] & [0071]; Figure 1 & 4—element 192; Figure 2F—curved distal section).
Regarding claim 11,  Leong in view of Kaplan and Worley disclose all of the limitations of claim 7, as described above. 
Kaplan further teaches wherein the angle of the distal end of the electrocap assembly in the second position is between 1 degree to about and 30 degrees relative to the longitudinal axis ([Col. 9, line 65- Col. 10, line 18]; Figure 5A-5D—elements 138 & 136) .
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the RF electrode device, as disclosed by Leung, to include the teachings of Kaplan, as described above, as both references and the claimed invention are directed toward electrode probes. As disclosed by Kaplan, the junction enables the distal end of the device to self-align with the cavity of passageway to be treated, for example the passageway to be treated is misaligned by an angle of about 20 degrees ([Col. 9, line 65- Col. 10, line 18]), including a flexible junction permits adjustment of the active tip relative to the elongated member to better position the active end in contact with tissue when access pathway is not in alignment with the tissue ([Col. 2, lines 36-43]), and the degree of compliance can be changed to create a more “floppy” distal end or a more rigid distal end ([Col. 10, lines 61-65]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Leung, to include the teachings of Kaplan, as described above, as such a modification would allow for the active tip to self-align with a misaligned passageway at a desired angle of misalignment. 
Claim 12, 14-15, & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman (US 106319915 B1) in view of Leung and Kaplan, hereinafter Cosman.
Regarding claim 12, Cosman discloses a cooled radiofrequency ablation delivery kit, the kit comprising: an introducer ([Col. 43, line 35 – Col. 44, line 12]; Figure 16A & 16B—element 1600) having a hollow elongate member ([Col. 43, line 35 – Col. 44, line 12]; Figure 16A—element 1607), the hollow elongate member having a distal end ([Col. 43, line 35 – Col. 44, line 12]; Figure 16A—element 1621A), a body ([Col. 43, line 35 – Col. 44, line 12]; Figure 16A—element 1607), and a proximal end ([Col. 43, line 35 – Col. 44, line 12]; Figure 16A—element 1600 & 1610), wherein the hollow elongate member is straight from the distal end to the proximal end ([Col. 43, line 35 – Col. 44, line 12]; Figure 16A & 16B—element 1600); a stylet ([Col. 43, line 35 – Col. 44, line 12]; Figure 16A & 16B—element 1640) having a piercing surface on a tip of a distal end ([Col. 43, line 35 – Col. 44, line 12]; Figure 16A—element 1641 & 1621), wherein the stylet is configured to be inserted through the introducer to create a puncture wound in patient tissue ([Col. 43, line 60 – Col. 44, line 7] & [Col. 44, lines 13-23]); and a cooled radiofrequency probe ([Col. 43, line 60 – Col. 44, line 7]  & [Col. 45, lines 3-20]; Figure 16A—element 1680) extending from a proximal end to a distal end along a longitudinal axis ([Col. 43, line 60 – Col. 44, line 7]; Figure 16A—element 1683 & 1681), the cooled radiofrequency probe comprising: a thermocouple extending from the proximal end of the cooled radiofrequency probe to the distal end of the cooled radiofrequency probe ([Col. 45, lines 3-20]; Figure 16A & 16C—element 1687T & 1681); at least one cooling fluid tubing extending from the proximal end ([Col. 45, lines 3-20]; Figure 16C—element 175 & 786) of the cooled radiofrequency probe to a cooled volume at the distal end of the cooled radiofrequency probe ([Col. 45, lines 3-20]; Figure 16C—element 781), wherein the at least one cooling fluid tubing is configured to carry a cooling fluid to and from the fluid volume ([Col. 45, lines 3-20]); wherein the probe is configured to be inserted through the introducer to deliver electrical or radiofrequency energy to the patient tissue via an active tip at the distal end of the probe ([Col. 44, lines 22-41]; Figure 16A & 16B—elements 1600 & 1680).
Cosman does not disclose a thermocouple hypotube extending from the proximal end of the cooled radiofrequency probe to the distal end of the cooled radiofrequency probe, wherein a thermocouple extends from a distal end of the thermocouple hypotube; and one of a shaped cut-out section or a polymer section disposed between the proximal end and the distal end, wherein shaped cut-out section or the polymer section enable the distal end of the electrocap assembly to bend or flex between a first position and a second position, and wherein in the first position, the distal end of the electrocap assembly is aligned with the longitudinal axis and, in the second position, the distal end of the electrocap assembly is at an angle relative to the longitudinal axis and wherein the at least one cooling fluid tubing and the thermocouple hypotubing are configured to curve within the body of the elongated member as the distal end of the electrocap assembly to bends or flexes between the first position and the second position.
Leung teaches a cooled RF ablation probe comprising at least one cooling fluid tubing ([0067] & [0072]; Figure 4—elements 162, 164, 302, & 304) and a thermocouple ([0076]; Figure 4—element 402), wherein the thermocouple comprises a thermocouple hypotube ([0076]; Figure 4—element 406 & 402) extending from the proximal end of the cooled radiofrequency probe to the distal end of the cooled radiofrequency probe (Figure 4—element 184), wherein a thermocouple extends from a distal end of the thermocouple hypotube ([0076]; Figure 4—element 402); wherein the at least one cooling fluid tubing and the thermocouple hypotubing are configured to curve within the body of the elongated member as the distal end of the electrocap assembly is steered ([0103]; the probe assembly may comprise an active shape control mechanism to steer the distal tip region 190, for example as it is moved through tissue ([0103]), Leung further provides a definition of steering, as related to a temperature sensing element, wherein “the temperature sensing element may be steerable so that its position may be changed during a procedure” ([0102]); it is the examiners position that the internal components of the distal tip region 190 (including the thermocouple hypotube 402 & 406 and the fluid delivery tubes 302 & 304 would be sufficiently flexible so as to be steered, as described by Leung ([0103]), as the internal components (thermocouple hypotube and fluid tubes) are part of the distal tip region and therefore would also be capable of being steered with distal tip region).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cooled RF electrode device and internal components, as disclosed by Cosman, to include the teachings Leung, as described above, as both references and the claimed invention are directed toward cool RF electrode devices. As disclosed by Leung, a thermocouple junction can be made by joining a hypotube and a constantan wire (410), where one or more temperature sensors comprise a hypotube, the hypotube can be electrically conductive and coupled to the energy delivery device to deliver energy to tissue ([0076]), hypotubes can increase strength of a probe ([0085]), Leung further discloses that the cooled RF probe assembly may comprise an active shape control mechanism to steer the distal tip region, the distal tip region include the thermocouple hypotube and the cooling fluid tubes, such a steering mechanism allows for positions of the device to be changed during a procedure such that measurements can be obtained from a variety of tissue regions ([0102] & [0103]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cool RF electrode device and internal components, as disclosed by Cosman, to include the thermocouple hypotube and steering flexibility as taught by Leung, as such a modification would provide added support to the temperature sensors, the probe, provide for an electrical connection to the energy delivery tip, and allow for the position of the distal tip to be changed/ steered so as to obtain measurements from a variety of tissue regions. 
Kaplan teaches an elongated member ([Col. 9, lines 47-54]; Figure 5A-5D—element 128 & 130), comprising an active distal end ([Col. 2, lines 55-65], [Col. 9, lines 47-54], & [Col. 9, lines 55-60]; Figure 5A-5D—element 122 & 136) a shaped cut-out section ([Col. 2, lines 43-55], [Col. 9, lines 55-65] & [Col. 11, lines 36-54]; Figure 5A-5D—element 138; Figure 6G—element 202) or a polymer section ([Col. 2, lines 43-55], [Col. 9, lines 55-65] & [Col. 11, lines 7-18]; Figure 5A-5D—element 138; Figure 6B—element 152) disposed between the proximal end ([Col. 9, lines 47-65]; Figure 5A-5D—element 128 & 130) and the distal end [Col. 9, lines 47-65]; Figure 5A-5D—element 122 & 136), wherein shaped cut-out section or the polymer section enable the distal end of the electrocap assembly to bend or flex between a first position and a second position ([Col. 9, line 55 – Col. 10, line 21]; Figure 5C & 5D—element 138 & 136), and wherein in the first position, the distal end of the electrocap assembly is aligned with the longitudinal axis and (Figure 5C—elements 130, 138, & 136), in the second position, the distal end of the electrocap assembly is at an angle relative to the longitudinal axis ([Col. 9, line 65 – Col. 10, line 9]; Figure 5D—elements 130, 138, & 136).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the RF electrode device, as disclosed by Cosman in view of Leung, to include the teachings of Kaplan, as described above, as both references and the claimed invention are directed toward electrode probes. As disclosed by Leung, the distal tip region may be steerable so that its position may change during a procedure ([0102] & [0103]). As disclosed by Kaplan, including a flexible junction permits adjustment of the active tip relative to the elongated member to better position the active end in contact with tissue when access pathway is not in alignment with the tissue ([Col. 2, lines 36-43]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrode probe, as disclosed by Cosman in view of Leung, to include the teachings of Kaplan, as described above, as such a modification would allow for the active tip to be adjusted relative to the elongated member to provide for better positioning. 
Regarding claim 14, Cosman in view of Leung and Kaplan disclose all of the limitations of claim 12, as described above.
Cosman further discloses wherein the distal end of the probe is curved ([Col. 5, lines 50-55] & [Col. 34, lines 15-40] & Figures 10A-10C—element 1080 & 1087A).
Regarding claim 15, Cosman in view of Leung and Kaplan disclose all of the limitations of claim 12, as described above. 
Kaplan further teaches wherein the angle of the distal end of the electrocap assembly in the second position is between 1 degree to about and 30 degrees relative to the longitudinal axis ([Col. 9, line 65- Col. 10, line 18]; Figure 5A-5D—elements 138 & 136) .
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the RF electrode device, as disclosed by Cosman in view of Leung, to include the teachings of Kaplan, as described above, as both references and the claimed invention are directed toward electrode probes. As disclosed by Kaplan, the junction enables the distal end of the device to self-align with the cavity of passageway to be treated, for example the passageway to be treated is misaligned by an angle of about 20 degrees ([Col. 9, line 65- Col. 10, line 18]), including a flexible junction permits adjustment of the active tip relative to the elongated member to better position the active end in contact with tissue when access pathway is not in alignment with the tissue ([Col. 2, lines 36-43]), and the degree of compliance can be changed to create a more “floppy” distal end or a more rigid distal end ([Col. 10, lines 61-65]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooled RF probe as disclosed by Cosman in view of Leung, to include the teachings of Kaplan, as described above, as such a modification would allow for the active tip to self-align with a misaligned passageway at a desired angle of misalignment. 
	Regarding claim 18, Cosman in view of Leung and Kaplan disclose all of the limitations of claim 12, as described above. 
	Cosman further discloses wherein the probe is longer than the stylet ([Col. 44, lines 10-13]).
	Regarding claim 19, Cosman in view of Leung and Kaplan disclose all of the limitations of claim 12, as described above. 
Cosman further discloses wherein the stylet and the probe are formed from a rigid material ([Col. 3, lines 60-65]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman in view of Leung,  Kaplan and Lipov (US 20070239119 A1), hereinafter Lipov.
Regarding claim 13, Cosman in view of Leung and Kaplan disclose all of the limitations of claim 12, as described above.
Cosman does not disclose wherein the introducer is configured to conform to the distal ends of the stylet and the probe, respectively, when the stylet or the probe is inserted through the hollow elongate member.
Lipov teaches wherein the introducer is configured to conform to the distal ends of the stylet and the probe, respectively, when the stylet or the probe ([0011], [0013], & [0017]; Figure 1—element 28 & 14) is inserted through the hollow elongate member ([0011], [0013], [0017]; Figures 1—element 12).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the introducer, as disclosed by Cosman, to include the teachings of Lipov, as described above, as both references and the claimed invention are directed toward introducing probes into target tissue. As disclosed by Lipov, the introducer is flexible so as to conform to the curved stylet or probe that is inserted into the introducer ([0011], [0013], & [0017]), the adjustable introducer is helpful in addressing regions within the spine that are not directly accessible using conventional straight introducers ([0020]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the introducer device, as disclosed by Cosman, to include the teachings of Lipov, as such a modification would allow for an introducer that is helpful in addressing regions that are not directly accessible using a conventional straight introducer. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman in view of Leung,  Kaplan and McCullagh(US 20060149226 A1), hereinafter McCullagh.
Regarding claim 20, Cosman in view of Leung and Kaplan disclose all of the limitations of claim 12, as described above.
Cosman does not disclose wherein the introducer comprises a male connector, further wherein each of the stylet and the probe comprise female connectors for coupling to the male connector of the introducer.
McCullagh teaches a radio frequency ablation probe and kit ([0031]), wherein the introducer comprises a male connector ([0038] & [0040]; Figure 2—element 121), further wherein each of the stylet ([0038] & [0038]; Figure 2—element 133) and the probe ([0038] & [0040]; Figure 2—element 135) comprise female connectors for coupling to the male connector of the introducer ([0038] & [0040]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify ablation kit, as disclosed by Cosman, to include the teachings of McCullagh, as described above, as both references and the claimed invention are directed toward introducing probes into target tissue. As disclosed by McCullagh the male and female connectors allow the individual devices to form and integrated assembly ([0038]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation kit, as disclosed by Cosman, to include the teachings of McCullagh, as described above, as such a modification would allow for the individual devices to be used at an integrated assembly or individually.
Claim 23 is  rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Kaplan and Daniel et al. (US 6622731 B2), hereinafter Daniel.
Regarding claim 23, Leung in view of Kaplan disclose all of the limitations of claim 1, as described above.  
Leung further discloses wherein the cooled RF probe is configured to be inserted into the body of a patient using an introducer ([0033]).
Leung does not disclose a flexible polymer introducer wherein flexible polymer introducer, the flexible polymer introducer configured to bend of flex between the first and second positions with the electrocap assembly.
Daniel teaches an ablation device comprising a flexible polymer introducer wherein flexible polymer introducer, the flexible polymer introducer configured to bend of flex between the first and second positions with the electrocap assembly ([Col. 9, lines 19-67]; Figure 4 & 5—element 90; the distal deflectable portion of the introducer can be made using a flexible material like polymer).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the introducer, as disclosed by Leung, to include the teachings of Daniel, as described above, as both references and the claimed invention are directed toward introducing probes into target tissue. As disclosed by Daniel, the flexible introducer allows for the introducer to be maneuvered through tortuous anatomy and allow the introducer to negotiate obtuse or oblique turns in various orthopedic and anatomical structures ([Col. 9, lines 34-45]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the introducer device, as disclosed by Leung, to include the teachings of Daniel, as such a modification would allow for an introducer that is helpful in addressing tortuous regions. 
Conclusion
Accordingly, claims 1-7, 10-15, & 18-23 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794